Adhering to my original opinion in this case, I am constrained to dissent from the refusal of the court to grant a rehearing. I do not consider the paragraph which is quoted from Washington's Farewell Address, in the statement per curiam in this case, as being applicable to any issue in this case, although I did consider it applicable in a case where I once quoted that paragraph from Washington's Farewell Address in support of the proposition that Article 2 of the Constitution of Louisiana, which forbids any person or collection of persons holding office in any one of the three departments of the government to exercise any power properly belonging to either of the other departments, is self-operative as a prohibitory law, and not merely declaratory of a general principle. The subject which is dealt with in that paragraph of Washington's Farewell Address is the importance of preserving the independence of each one of the three departments of government — legislative, executive and judicial. *Page 619